TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00496-CV



                              Seton Family of Hospitals, Appellant

                                                 v.

     Timothy C. Steele, Michael Steele, Sean Steele, and Kerry Steele Harris, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-13-000228, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Seton Family of Hospitals filed a motion to dismiss this appeal that Timothy C.

Steele, Michael Steele, Sean Steele, and Kerry Steele Harris do not oppose, notifying this Court that

they have reached a settlement and requesting that we remand the cause to the trial court for entry

of judgment in accordance with their settlement agreement.

               We grant the motion in part, vacate the judgment without reference to the merits,

and remand this cause to the trial court for rendition of judgment in accordance with the parties’

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Vacated and Remanded

Filed: October 23, 2013